UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2153


BRUCE J. SOLOWAY; LORI A. BLOINK,

                    Plaintiffs - Appellants,

             v.

FEDERAL HOME LOAN MORTGAGE CORPORATION; FEDERAL HOME
LOAN MORTGAGE CORPORATION, Board of Directors; FEDERAL HOUSING
FINANCE AGENCY, Office of the Inspector General,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00254-CMH-JFA)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce J. Soloway, Lori A. Bloink, Appellants Pro Se. Jessica Anne Clark, Virginia Beach,
Virginia, Massie Payne Cooper, TROUTMAN SANDERS, LLP, Richmond, Virginia;
Michael A. Johnson, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce J. Soloway and Lori A. Bloink appeal the district court’s order denying their

motion for reconsideration of the order dismissing their complaint as barred by res judicata.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Soloway v. Federal Home Loan Mortg., No. 1:17-cv-

00254-CMH-JHA (E.D. Va. Sept. 11, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2